[Cite as Boswell v. Ohio Univ., 2010-Ohio-5460.]

                                      Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




DANIELLE BOSWELL

         Plaintiff

         v.

OHIO UNIVERSITY

         Defendant

Case No. 2010-04131-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                         FINDINGS OF FACT
         {¶ 1} 1)      At sometime during October 2009, Danielle Boswell parked her 2002
Toyota Highlander in a parking garage owned and operated by defendant, Ohio
University. Plaintiff related she “noticed something dripping on (the right) rear door of
(the) vehicle, it continued for several weeks and started to ruin paint in several spots.”
Plaintiff asserted her truck was damaged as a proximate cause of negligence on the
part of defendant in maintaining a hazardous condition on university premises and she
has consequently filed this complaint seeking to recover damages in the amount of
$784.47, the total cost of automotive repair needed resulting from the described
incidents. In her complaint, plaintiff provided evidence that she maintains insurance
coverage for automotive damage with a $100.00 deductible provision. The filing fee
was paid and plaintiff requested reimbursement of that cost along with her damage
claim.
         {¶ 2} 2)      Defendant filed an investigation report stating “Ohio University does
not contest this claim.” Defendant pointed out plaintiff carries insurance coverage for
automotive damage with a $100.00 deductible.
                                 CONCLUSIONS OF LAW
       {¶ 3} 1)     Sufficient proof has been offered to establish the damage to the
vehicle was proximately caused by negligence on the part of defendant.                      Lee v.
University of Akron (1998), 97-12441-AD; Warren v. University of Akron (1999), 99-
01683-AD; Miller v. University of Akron (2001), 2001-04140-AD; Swigart v. Ohio Univ.,
Ct. of Cl. No. 2009-01581-AD, 2009-Ohio-2771.
       {¶ 4} 2)     R.C. 2743.02(D) provides:
       “(D) Recoveries against the state shall be reduced by the aggregate of insurance
proceeds, disability award, or other collateral recovery received by the claimant. This
division does not apply to civil actions in the court of claims against a state university or
college under the circumstances described in section 3345.40 of the Revised Code.
The collateral benefits provision of division (B)(2) of that section apply under those
circumstances.”
       Also, R.C. 3345.40(B)(2) states in pertinent part:
       “If a plaintiff receives or is entitled to receive benefits for injuries or loss allegedly
incurred from a policy or policies of insurance or any other source, the benefits shall be
disclosed to the court, and the amount of the benefits shall be deducted from any award
against the state university or college recovered by plaintiff.”
       {¶ 5} 3)     Defendant is liable to plaintiff for her insurance coverage deductible,
$100.00, plus the $25.00 filing fee, which may be reimbursed as compensable costs
pursuant to R.C. 2335.19.        See Bailey v. Ohio Department of Rehabilitation and
Correction (1990), 62 Ohio Misc. 2d 19, 587 N.E. 2d 990.




                                 Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us
DANIELLE BOSWELL

        Plaintiff

        v.

OHIO UNIVERSITY

        Defendant

         Case No. 2010-04131-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $125.00, which includes the filing fee. Court costs are
assessed against defendant.




                                           DANIEL R. BORCHERT
                                           Deputy Clerk

Entry cc:

Danielle Boswell                           George T. Wendt
478 State Route 734 N.W.                   Ohio University
Washington C.H., Ohio 43160                160 Union Street
                                           HDL Center 166H
                                           Athens, Ohio 45701
RDK/laa
6/18
Filed 7/20/10
Sent to S.C. reporter 11/5/10